Citation Nr: 1027415	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes the RO reopened the claim and denied it on the 
merits in an April 2009 Statement of the Case (SOC).  Regardless 
of the RO's actions, the Board is required to consider whether 
new and material evidence has been received warranting the 
reopening of the previously denied claim.  See Barnette v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.	A September 2003 rating decision denied the Veteran's claim of 
entitlement to service connection for pes planus.  The Veteran 
was notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating decision.

2.	Evidence received since the September 2003 rating decision is 
cumulative of the evidence of record at the time of the 
September 2003 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service connection 
for pes planus nor does it raise a reasonable possibility of 
substantiating the Veteran's claim of service connection.



CONCLUSIONS OF LAW

1.	The September 2003 rating decision which denied the Veteran's 
claim of entitlement to service connection for pes planus is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the September 2003 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for pes planus is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA notice.  
In this regard, a February 2008 VCAA letter notified the Veteran 
of the evidence and information necessary to establish 
entitlement to his underlying claim to service connection for a 
respiratory disorder.  This letter also provided appropriate 
notice regarding what constitutes new and material evidence and 
specifically informed him what evidence and information was 
necessary to reopen his claim.  This letter also advised the 
Veteran of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, 
the February 2008 notice letter included notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See Dingess, 19 Vet. 
Ap. 473.

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

In regard to service connection claims, the duty to assist also 
include providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  In this case, the Veteran's pes planus claim 
is a claim to reopen and, therefore, VA's responsibility extends 
to requesting evidence from any new source identified by the 
Veteran, and if that evidence is not new and material, the claims 
are not reopened, and VA has no further duties to the Veteran 
with respect to those particular claims.  VA does not have a duty 
to provide the Veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material evidence 
must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.  The Board notes, however, that the Veteran was 
afforded a VA examination in March 2009 to ascertain whether his 
current pes planus is related to his military service.  No 
further examination is needed because the Veteran has not 
supplied new and material evidence sufficient to reopen the 
claim.  This is discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim.  


Analysis

The Veteran claims he had pes planus entering into military 
service, but his condition was aggravated beyond natural 
progression due to service.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in January 
2008, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a September 2003 rating decision, the Veteran's claim of 
service connection for pes planus was denied on the basis that 
the Veteran did not suffer from pes planus that was shown to be 
etiologically related to his active service.  The Veteran was 
notified of his appellate rights, but did not complete an appeal 
of the decision; therefore, the RO's September 2003 decision is 
final.  38 U.S.C.A. § 7105.

Evidence received prior to the September 2003 rating decision 
included service treatment records, to include the Veteran's 
entrance examination noting a diagnosis of pes planus pre-
existing his military service, VA treatment records and notice 
that the Veteran had failed to report to an August 2003 VA 
examination.  

As noted above, the September 2003 rating decision denied the 
Veteran's claim for service connection because the evidence of 
record failed to establish an etiological link between a current 
pes planus disability and his active service.  For new evidence 
to be material here, then, it would have to relate to an 
etiological link between the Veteran's pre-existing pes planus 
and his current disability.  No new evidence tends to do so.

New evidence received since the September 2003 RO rating decision 
includes further statements from the Veteran and a March 2009 VA 
examination report.  The March 2009 VA examination report notes 
the Veteran currently suffers from pes planus.  However, 
significantly, the VA examiner found that the Veteran's pre-
existing pes planus was not permanently aggravated by his active 
service.  As such, the March 2009 VA examination does not provide 
an etiological link between the Veteran's current disorder and 
his active service and, in fact, provides evidence to the 
contrary.

After careful review, the Board concludes that the newly received 
evidence is cumulative of the record prior to the September 2003 
rating decision and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  At the time of the September 
2003 decision, it was already a matter of record that the Veteran 
had pes planus at the time of entrance into the military.  What 
is of consequence is whether the Veteran's current disability is 
etiologically related to his military service, to include 
aggravation of a pre-existing condition.  No new evidence 
provides such a link and, indeed, the new medical evidence cuts 
against the Veteran's ultimate claim.

For these reasons, the Board concludes the newly received 
evidence is not "material" because it does not raise a 
reasonable possibility of substantiating the Veteran's claim and, 
as such, the appeal must be denied.  38 C.F.R. § 3.156.




ORDER

New and material evidence sufficient to reopen a claim of service 
connection for pes planus has not been submitted; the appeal is 
denied.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


